Opinion by
Cline, J.
It appeared that the skins were packed in cases composed of very thin wood, which were in turn covered with burlap. The wooden cases contained- no marking but the burlap was marked in black ink with the words “Product of Columbia.” It was found that the wooden cases were the immediate containers of the alligator skins. As neither the cases nor the skins *703were legally marked when imported the protest was overruled on the authority of Givaudan v. United States (22 C. C. P. A. 115, T. D. 47104). Elizabeth Arden v. United States (C. D. 25) cited.